Hill, C. J.
1.-The written contract sued upon was complete ' and unambiguous and explicit as to terms. The presiding judge did not err in striking that portion of the answer which attempted to. ingraft upon-.the express terms qf the written contract, by parol, inconsistent. terms and conditions. Civil Code (1910), § 5788; Fleming v. Satterfield, 4 Ga. App. 351 (61 S. E. 518).
2. The contract was signed in the name of the corporation, with..the letters “L. S.” affixed, intended as the seal of "the corporation, The evidence showed that it was executed for the corporation by its president, who was authorized to make the contract for the corporation. Besides, the corporation was endeavoring to enforce it. There was no error in admitting the contract in evidence.
3. The evidence demanded the verdict as directed, and the writ of error is so clearly without merit that the judgment is affirmed and. the motion for ten per cent, damages allowed.

Judgment affirmed, with damages.